876 So.2d 717 (2004)
Jared S. FOX, Appellant,
v.
STATE of Florida, Appellee.
No. 4D03-1942.
District Court of Appeal of Florida, Fourth District.
June 30, 2004.
Carey Haughwout, Public Defender, and Alan T. Lipson, Assistant Public Defender, West Palm Beach, for appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Don M. Rogers, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
We have for review an order revoking the appellant's probation as a consequence of his failure to pay restitution, failure to report, and his commission of a new crime, i.e., the sale of marijuana. In the instant case, there was insufficient evidence to prove appellant's willful failure to pay restitution or to report during his probation period. See Steiner v. State, 604 So.2d 1265, 1267 (Fla. 4th DCA 1992). There was, however, sufficient evidence establishing that appellant sold marijuana while on probation. Accordingly, we reverse and remand for the trial court to consider whether to revoke appellant's probation for the sole violation of the sale of marijuana. See Costanz v. State, 740 So.2d 71 (Fla. 4th DCA 1999).
REVERSED and REMANDED.
GUNTHER, STEVENSON and TAYLOR, JJ., concur.